Brailsford, Justice
(concurring).
The opinion of the Chief Justice soundly holds that the evidence, including the medical testimony, was sufficient to raise an issue of fact for the Commission. My concurrence is limited to the result because the opinion appears to rest upon the further ground that the lay testimony alone was sufficient to sustain a finding of causal connection between claimant’s injuries and his subsequent mental condition. It is unneccessary for us to go so far and I would not do so.
Bussey, J., concurs.